     Case: 3:19-cv-00047-RAM-RM Document #: 41 Filed: 08/31/20 Page 1 of 2



                              DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. THOMAS AND ST. JOHN

SHARON ANTHONY-NARCISSE and                            )
EBONY P. SERRANO,                                      )       Case No. 3:19-cv-047
                Plaintiffs,                            )
                                                       )       ACTION FOR DAMAGES
                         v.                            )
                                                       )
RUSHDI ZUHDI SALEM, ELVIS GAMMON                       )        JURY TRIAL DEMANDED
FRANK, MAHDI ABDULLAH, DARRELL V.                      )
CALLWOOD, SR., SALEM Z. SALEM, and                     )
RUSHDI ZUHDI,                                          )
                 Defendants.                           )


                                                  ORDER
        THIS MATTER comes before the Court sua sponte. Plaintiffs Sharon Anthony-
Narcisse (“Anthony-Narcisse”) and Ebony P. Serrano (“Serrano”) filed their initial complaint
on July 1, 2019 against the above-captioned defendants. (ECF No. 1.) Proof of service was
never filed. On January 22, 2020, the Court ordered plaintiff to either file proof of service on
defendants or show cause by February 3, 2020, why this action should not be dismissed for
lack of timely service. (ECF No. 14.) The Court further indicated that failure to comply could
result in dismissal of the action. Id. On February 10, 2020, the Court once more directed
plaintiff to effectuate service of process and file proof of the same. (ECF No. 19.) This time,
the Court gave plaintiff until March 15, 2020, to comply and again noted that plaintiff’s failure
to do so could result in dismissal of the case. Id.
        On April 27, 2020, Defendant Rushdi Zuhdi Salem filed a Second Motion to Dismiss
for Failure to Serve due to Plaintiffs’ failure to serve defendants by March 15, 2020. (ECF No.
30.)1
         On May 13, 2020, the Court held a show cause hearing and orally ordered Plaintiffs
to file proof of service on the defendants no later than June 15, 2020, cautioning that failure
to, again, provide proof of service may result in dismissal. Plaintiffs have again failed to file



1Defendant Rushdi Salem filed his initial motion to dismiss on August 14, 2019, due to insufficiency of service
of process. (ECF No. 12.)
      Case: 3:19-cv-00047-RAM-RM Document #: 41 Filed: 08/31/20 Page 2 of 2
Anthony-Narcisse, et al. v. Salem et al.
Case No. 3:19-cv-0047
Order
Page 2

proof of service. Instead, Anthony-Narcisse filed what appears to be a motion for voluntary
dismissal (ECF No. 38), albeit one that fails to comply with the requirements for such a
motion articulated in Fed. R. Civ. P. 41(a)(1)(A). To date, Plaintiffs have yet to serve
defendants with process.
         Rule 4(m) of the Federal Rules of Civil Procedure provides, “[i]f a defendant is not
served within 90 days after the complaint is filed, the court – on motion or on its own after
notice to the plaintiff – must dismiss the action without prejudice against that defendant or
order that service be made within a specified time.” Here, Plaintiffs have failed to file proof
of service in the nearly fourteen months that have passed since filing and have shown no
good cause for this failure despite receiving repeated notices from the Court. This matter will
therefore be dismissed without prejudice for failure to effect timely service under Fed. R. Civ.
P. 4(m).
         Accordingly, it is hereby
         ORDERED that Defendant Rushdi Zuhdi Salem’s motions to dismiss at ECF No. 20 and
ECF No. 30, are GRANTED;
         ORDERED that all other pending motions are DENIED as moot; it is further
         ORDERED that the complaint filed in this matter is DISMISSED WITHOUT
PREJUDICE for failure to effectuate service of process; it is further
         ORDERED that this case is CLOSED.


         Dated: August 31, 2020                            /s/ Robert A. Molloy _____
                                                           ROBERT A. MOLLOY
                                                           District Judge
